Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00337-CV

                                          Oscar TOLEDO,
                                             Appellant

                                       v.
                ROADSIDE RECOVERY SPECIALIST d/b/a Bexar TowingAppellee
                 ROADSIDE RECOVERY SPECIALISTS d/b/a Bexar Towing,
                                     Appellee

                     From the County Court at Law No. 10, Bexar County, Texas
                                      Trial Court No. 380559
                             Honorable Jason Pulliam, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: September 18, 2013

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellant Oscar Toledo filed a motion to dismiss this appeal. We grant the motion. See

TEX. R. APP. P. 42.1(a)(1). We order all costs assessed against appellant. See TEX. R. APP. P.

42.1(d) (absent agreement of the parties, costs are taxed against appellant).



                                                      PER CURIAM